UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4374
PAMELA LYLES,
                Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4375
JOHN C. EDMOND,
             Defendant-Appellant.
                                       
          Appeals from the United States District Court
           for the District of Maryland, at Baltimore.
            J. Frederick Motz, Chief District Judge.
                           (CR-97-307)

                      Submitted: April 30, 2001
                       Decided: May 23, 2001

    Before WILKINS, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                            COUNSEL

Richard S. Stolker, LAW OFFICES OF RICHARD S. STOLKER,
P.A., Rockville, Maryland; Marc Seguinot, LAW OFFICES OF
2                       UNITED STATES v. LYLES
MARC SEGUINOT, Fairfax, Virginia, for Appellants. Stephen M.
Schenning, United States Attorney, David I. Salem, Assistant United
States Attorney, Greenbelt, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Pamela Lyles and John C. Edmond appeal from their convictions
following their guilty pleas to mail fraud, in violation of 18 U.S.C.A.
§ 1341 (West 2000). The Appellants claim first that the bankruptcy
court order barring Lyles from practicing before it was void and,
therefore, the purported violation of that order could not form the
basis for a crime. However, a valid guilty plea constitutes an admis-
sion of the material elements of the crime, McCarthy v. United States,
394 U.S. 459, 466 (1969), and waives non-jurisdictional errors, such
as defects in the indictment. Tollett v. Henderson, 411 U.S. 258, 267
(1973). Accordingly, the Appellants have waived their rights to con-
test this issue.

   The Appellants also claim that the district court abused its discre-
tion in denying their joint motion to withdraw their guilty pleas. This
court reviews the denial of a motion to withdraw a guilty plea for
abuse of discretion. United States v. Craig, 985 F.2d 175, 178 (4th
Cir. 1993). Based on the factors set out in United States v. Moore, 931
F.2d 245, 248 (4th Cir. 1991), and after reviewing the transcript of the
Fed. R. Crim. P. 11 hearing, we find that the court did not abuse its
discretion in denying that motion.

   To the extent that the Appellants claim that they were denied effec-
tive assistance of counsel, we decline to review such claims on direct
appeal because they cannot show conclusively from the face of the
record that counsel provided ineffective representation. United States
                       UNITED STATES v. LYLES                       3
v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999) (providing standard
and noting that ineffective assistance of counsel claims generally
should be raised by motion under 28 U.S.C.A. § 2255 (West Supp.
2000)), cert. denied, 528 U.S. 1096 (2000).

   Accordingly, we affirm Lyles’ and Edmond’s convictions and sen-
tences. Lyles has filed a petition for a writ of mandamus which we
construe as a motion for bail pending appeal. In light of the disposi-
tion of these appeals, we deny the motion as moot. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                         AFFIRMED